NUMBER 13-03-270-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG
___________________________________________________________________

IN THE MATTER OF J.D.G., A JUVENILE
___________________________________________________________________

On appeal from the County Court at Law No. 1
of Victoria County, Texas.
__________________________________________________________________

O P I N I O N

Before Chief Justice Valdez and Justices Rodriguez and Garza
Opinion by Justice Rodriguez

            Appellant, J.D.G., brings this appeal following an order by the juvenile court
requiring appellant to register as a sex offender.  See Tex. Code Crim. Proc. Ann. art.
62.13(j) (Vernon Supp. 2004).  By three issues appellant contends the trial court
abused its discretion in requiring him to register as a sex offender.  Specifically,
appellant argues:  (1) the protection of the public would not be increased by
appellant’s registration, and alternatively, any potential increase would be clearly
outweighed by the substantial harm to appellant and his family resulting from
registration; (2) the interests of the public do not require registration; and (3) the
juvenile court abused its discretion when it required appellant to register twenty-one
days before his probation was terminated for successful completion.  We affirm.    
I.  BACKGROUND
         In October 2001, appellant was charged with aggravated sexual assault. 
Appellant, who was sixteen years old, was alleged to have sexually assaulted a
twelve-year-old female.  In February 2002, appellant was placed on deferred
prosecution.  In May 2002, appellant’s deferment was terminated.  On August 5,
2002, the juvenile court held an adjudication hearing on appellant’s aggravated sexual
assault offense.  At the hearing, appellant was found to have engaged in delinquent
conduct by intentionally or knowingly committing aggravated sexual assault.  The
juvenile court placed appellant on Intensive Supervision Probation until May 5, 2003,
appellant’s eighteenth birthday.  The juvenile court deferred its decision regarding sex
offender registration.
 
         Subsequently, appellant was found to have violated numerous conditions of his
probation.  Specifically, appellant was found to have:  (1) violated the law by being in
possession of marijuana and allegedly taking a gun from his parent’s home; (2) failed
to attend the Adult Learning Center and received ten unexcused absences; (3) failed
to report in person to the Juvenile Services Building as directed on seventeen
occasions; (4) failed to meet, visit, call, or contact his probation officer twenty-nine
times; (5) violated curfew forty-two times; (6) left home without permission with his
whereabouts unknown causing the Juvenile Services Department to issue a directive
to apprehend; (7) failed to refrain from using prohibited substances; (8) tested positive
for marijuana four times and cocaine one time; (9) failed to attend counseling sessions
for anger management and substance abuse; and (10) failed to attend some sex
offender treatment sessions.    
         On April 8, 2003, the State filed a motion requesting that the juvenile court
exercise its discretion and enter a judgment requiring appellant to register as a sex
offender.  After a hearing on April 14, 2003 to consider the motion, the juvenile court
signed an order requiring appellant to register as a sex offender.  The juvenile court set
out the following findings in the order:  (1) the interests of the public require
registration; (2) protection of the public would be increased by registration; and (3) any
potential increase in public protection resulting from registration would clearly
outweigh any anticipated harm to appellant and his family resulting from registration. 
On May 2, 2003, appellant filed his notice of appeal challenging the juvenile court’s
order requiring him to register as a sex offender.  See Tex. Code Crim. Proc. Ann. art.
62.13(h) (Vernon Supp. 2004).  On appellant’s eighteenth birthday, May 5, 2003, the
juvenile court entered an order terminating appellant’s probation.  The order stated
appellant had successfully completed his period of probation.      
II.  STANDARD OF REVIEW
         This case is governed by chapter 62 of the Texas Code of Criminal Procedure. 
See Tex. Code Crim. Proc. Ann. arts. 62.01 - 62.14 (Vernon Supp. 2004).  As in civil
cases generally, appellant may, under section 56.01 of the Texas Family Code, appeal
from an order of the juvenile court.  See Tex. Fam. Code Ann. § 56.01 (Vernon 2002);
Tex. Code Crim. Proc. Ann. art. 62.13(h) (Vernon Supp. 2004).  In this appeal, we
must determine whether the juvenile court committed procedural error or abused its
discretion in not excusing compliance with registration.  Tex. Code Crim. Proc. Ann.
art. 62.13(h) (Vernon Supp. 2004).  
         “A trial court abuses its discretion if it acts in an arbitrary or unreasonable
manner without reference to any guiding rules or principles.”  Bowie Mem. Hosp. v.
Wright, 79 S.W.3d 48, 52 (Tex. 2002).  A trial court's determination is arbitrary and
unreasonable if it could reasonably have reached only one decision, but reached
another.  Morrill v. Third Coast Emergency Physicians, P.A., 32 S.W.3d 324, 327
(Tex. App.—San Antonio 2000, pet. denied) (citing Walker v. Packer, 827 S.W.2d
833, 840 (Tex. 1992)).  When reviewing matters committed to the trial court’s
discretion, we may not substitute our own judgment for that of the trial court, Bowie,
79 S.W.3d at 52, and we must examine the evidence in the light most favorable to
the trial court's order.  Rittmer v. Garza, 65 S.W.3d 718, 722 (Tex. App.—Houston
[14th Dist.] 2001, no pet.) (citing Hart v. Wright, 16 S.W.3d 872, 876 (Tex.
App.—Fort Worth 2000, pet. denied)).  
III.  ANALYSIS
         Chapter 62 provides that after a hearing on the juvenile’s motion to determine
whether the interests of the public require registration or under a plea agreement, the
juvenile court may enter an order deferring its decision on requiring registration until
the juvenile has completed treatment for the sexual offense as a condition of probation
or while committed to the Texas Youth Commission.  Tex. Code Crim. Proc. Ann. art.
62.13(j) (Vernon Supp. 2004).  The juvenile court retains discretion to require or
excuse registration at any time during the treatment or on its successful or
unsuccessful completion.  Id.  
         In this case, the juvenile court deferred its decision on registration.  It was not
until appellant violated numerous conditions that the State filed its motion requesting
that the juvenile court revisit its deferral determination and order appellant to register
as a sex offender.  At the hearing on the State’s motion, the juvenile court heard
testimony from appellant’s probation officer who described appellant’s probation
violations.  The probation officer recommended that appellant register as a sex
offender despite testifying that appellant had not re-offended or done anything
characteristic of a sex offender.  The juvenile court also heard arguments of the parties
and counsel and considered appellant’s social history report.  The report included
clinical findings that appellant had an attraction to grade school males and females, as
well as an admission by appellant that he had sexually touched girls three or more
years younger than himself.  It also included a progress report from the sex offender
treatment program wherein appellant’s counselor noted that appellant should be
considered potentially dangerous and non-compliant.  Furthermore, according to a
letter written by his treatment counselor, appellant did not comply with some of the
requirements of the sex offender treatment.  His counselor reported that appellant
demonstrated poor compliance with treatment attendance and made little progress in
his treatment.  It was the counselor’s opinion that:  (1) appellant had not decreased
his reliance on deceptive behavior; (2) appellant had not demonstrated consistent,
responsible behavior; and (3) appellant’s thinking patterns and behavior had not
significantly improved during his treatment.  Appellant’s counselor also stated that sex
offender registration may be appropriate.
         By his third issue, appellant contends the juvenile court abused its discretion
when it required him to register only twenty-one days before his probation was
terminated.
  By issues one and two, appellant argues that the evidence does not
support the juvenile court’s findings that the protection of the public would be
increased if he were required to register as a sex offender and that the interests of the
public require him to register.  However, we cannot say that the juvenile court abused
its discretion in requiring appellant to register as a sex offender immediately prior to
the completion of his probationary period.  See Bowie, 79 S.W.3d at 52; Rittmer, 65
S.W.3d at 722.  In deferring registration, the juvenile court retains its discretion to
require appellant to register at any time during treatment or on its successful or
unsuccessful completion.  See Tex. Code Crim. Proc. Ann. art. 62.13(j) (Vernon Supp.
2004) (emphasis added).  Furthermore, examining the evidence in a light most
favorable to the court’s order, we cannot conclude the juvenile court acted in an
arbitrary or unreasonable manner without reference to any guiding rules or principles
when it found, among other things, that the interests of the public required
registration.  See id.; Bowie, 79 S.W.3d at 52.  Accordingly, appellant’s three issues
are overruled.  
IV.  CONCLUSION
         The judgment of the juvenile court is affirmed.                                                                                              
                                                                        NELDA V. RODRIGUEZ
                                                                        Justice

Opinion delivered and filed
this 5th day of August, 2004.